Exhibit 10.4

 

SOFTWARE ACQUISITION GROUP INC. II

1980 Festival Plaza Drive, Ste. 300

Las Vegas, Nevada 89135

September 14, 2020

 

Software Acquisition Holdings II LLC

1980 Festival Plaza Drive, Ste. 300

Las Vegas, Nevada 89135

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Software Acquisition Group Inc. II (the
“Company”) and Software Acquisition Holdings II LLC (“Software Holdings”), dated
as of the date hereof, will confirm our agreement that, commencing on the date
the Registration Statement on Form S-1 and prospectus filed with the U.S.
Securities and Exchange Commission (File No. 333-248214) (the “Registration
Statement”) is declared effective (the “Effective Date”) and continuing until
the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i) Software Holdings shall make available, or cause to be made available, to
the Company, at 1980 Festival Plaza Drive, Ste. 300, Las Vegas, Nevada 89135 (or
any successor location of Software Holdings), certain office space, utilities
and secretarial and administrative support as may be reasonably required by the
Company. In exchange therefor, the Company shall pay Software Holdings the sum
of $10,000 per month beginning on the Effective Date and continuing monthly
thereafter until the Termination Date; and

 

(ii) Software Holdings hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind as a result of, or arising out
of, this letter agreement (each, a “Claim”) in or to, and any and all right to
seek payment of any amounts due to it out of the trust account established for
the benefit of the public stockholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”) as a result of, or arising out of, this
letter agreement, and hereby irrevocably waives any Claim it may have in the
future, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 



 



 

  Very truly yours,       SOFTWARE ACQUISITION GROUP INC. II         By:  /s/
Jonathan Huberman     Name: Jonathan Huberman     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

SOFTWARE ACQUISITION HOLDINGS II LLC

 

By: /s/ Jonathan Huberman     Name: Jonathan Huberman     Title: Authorized
Signatory  

 

[Signature Page to Administrative Support Agreement]

 

 



 

 